                 IN THE UNITED STATES DISTRICT COURT FOR THE
                         WESTERN DISTRICT OF MISSOURI
                               CENTRAL DIVISION
 UNITED STATES OF AMERICA,                        )
                                                  )
                                 Plaintiff,       )
                                                  )
                      v.                          )     Case No. 2:19-CR-04065-RK-1
                                                  )
 LOUGENE THOMAS, JR.,                             )
                    Defendant.                    )
                                                  )
                                              ORDER
       Before the Court is the Report and Recommendation (doc. 40) prepared by Magistrate
Judge Willie J. Epps, Jr., on February 18, 2021. After an independent review of the record, the
Court adopts Judge Epp’s recommendation and concludes that an order DENYING Defendant
Lougene Thomas, Jr.’s pro se Motion to Suppress (doc. 39) and DENYING AS MOOT the Motion
for Hearing (doc. 38), be entered. The Report and Recommendation (doc. 40) shall be attached to
and made a part of this Order.
       IT IS SO ORDERED.

                                              s/ Roseann A. Ketchmark
                                              ROSEANN A. KETCHMARK, JUDGE
                                              UNITED STATES DISTRICT COURT

DATED: March 2, 2021




          Case 2:19-cr-04065-RK Document 41 Filed 03/02/21 Page 1 of 1
